Title: To Benjamin Franklin from Le Rouge, 20 March 1781
From: Le Rouge
To: Franklin, Benjamin


Paris ce 20 mars 1781
Permettes Monsieur que Jaye lhonneur de Vous presenter la reduction de la Carte que Vs. aves bien voulu me Communiquer.
Cest un homage que je Comptois avoir lhonneur de Vs: rendre moi meme Si ma Santé le permettoit.
Comme les Environs du fort Pitt Sont fort detaillées, J’en ai fait une Carte calquée sur l’original et par consequent sur la même Echelle que Jai inserre dans la brochure.
Je Vous prie de me dire Si la fête de Shawane Town dont parle le Gal: Pownal. Se tient tous les ans ou dans certains tems?

Je Vous prie d’annoncer cette Carte a Vos amis afin d’en procurer la Circulation. Elle est reellement neuve.
Jay lhonneur detre avec bien du Respect Monsieur Votre tres humble et tres obéist. Serviteur
Le Rouge
 
Notation: Le Rouge 20. Mars 1781.
